DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant provides a response to the rejection of the claims under 35 USC 101 as being directed to (1) mathematical concepts, and alternatively (2) mental processes.  The remarks will be addressed in the order presented.
Applicant argues that the examiner “mistakenly believed that the claimed invention was only to improve memory performance”.  Applicant further argues that the invention is “also to be able to get the best solution”, in addition to “reduc[ing] the computational complexity”.  This was addressed in the 2nd paragraph of the prior action’s response to arguments section, which discusses that this improvement is in the realm of mathematics.  The mathematical algorithm presented may provide an improved regression result, but this is not an improvement to a technological field.  Rather, it is an improvement to regression algorithms, a subfield of mathematics.  As this does not represent an improvement to a technology or technical field, but rather to mathematical concepts, it does not provide a practical application or significantly more than the abstract idea.  As such, it does not render the claims eligible.  
Applicant argues that the 4-dimensional regression model of the claims cannot be created by humans mentally or via pen and paper.  Applicant points to the claim steps that require regression models with at least 3 process steps, which will result in a 4-dimensional model.  Applicant’s arguments, taken in conjunction with the evidence provided by the citation on p.18 of the remarks (remarks dated 3/31/2021), are persuasive.  Applicant has clearly demonstrated that 3 variable regression models (i.e. or mathematical relationships, they remain rejected under the previously presented grounds as being directed to mathematical relationships.
For convenience, the prior response to arguments from the non-final rejection dated 2/18/2021 is reproduced below.  The rationales presented therein remain applicable:
Applicant’s arguments regarding the 35 USC 101 rejections are respectfully not persuasive. Applicant argues that the claims’ main improvement is to find the best solution without wasting memory.  However, the claims set forth mathematical algorithms.   These algorithms are not being executed in any special manner on the underlying generic computer components, nor is any special provision being made for how they are stored in memory.  Rather, the mathematical algorithm itself is different than previously known algorithms.  Any improvement in memory performance is due to applying the mathematical algorithm (i.e. abstract idea) on a computer.  As set forth by MPEP 2106, “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 F.3d 1363, 1367 (Fed. Cir. 2015).  This was noted in the prior response, and remains applicable.  
Applicant argues that the claims provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  However, in this case, the improvement is in the realm of mathematics, which constitutes an abstract idea.  No features related to memory management are present in the claims, and arguments that the claims provide such improvements are not commensurate in scope with the claims.  The fact that one algorithm may provide a solution with fewer calculations does not necessarily represent an improvement to computer functions or technological 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concepts/relationships) without significantly more.  Claim 1 recites:
obtaining a plurality of process steps from a database or an inputting device; (a mathematical database could include a broad variety of inputs)
creating, by a processor, a step model set including a plurality of first step regression models, (but for the generic processor component (see below), this is retrieving a mathematical equation)
each of which represents a relationship between N of the process steps and a process output, wherein N is a natural number and equal to or larger than 2; (this constitutes details of the mathematical relationship)
calculating, by the processor, a correlation of each of the first step regression models, each of which represents the relationship between at least two of the process steps and the process output; (this is performing the mathematical calculation operation of correlation, a mathematical relationship is explicitly recited here)
picking up, by the processor, at least two of the first step regression models to be a plurality of second step regression models whose correlations are ranked at top among the correlations of the first step regression models; and (this is more mathematical manipulation of data – ranking steps are 
wherein each of the correlations used for picking up at least two of the first step regression models is calculated through at least two of the process steps; and (these are constraints on the previous step, and do not set forth more than mathematical data manipulation)
updating, by the processor, the step model set by creating a plurality of third step regression models, (this constitutes additional mathematical calculation operations)
each of which represents a relationship between M of the process steps and the process output, wherein M=N+1, and (this sets forth structural details of the mathematical relationship being used in terms of mathematical relationships between data components)
the M of the process steps in one of the third step regression models include the N of the process steps in one of the second step regression models; (this is further detail as discussed with the previous limitation)
wherein the step of picking up at least two of the first step regression models, the step of updating the step model set and the step of calculating the correlations are repeatedly performed until a convergence condition is satisfied. (this is a simple mathematical convergence operation)
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the ranking and correlation/analysis steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 11 is equivalent to claim 1 for the purpose of eligibility analysis.  Claims 2-10 and 12-20 merely provide further features that fall within the scope of a mathematical relationship, and remain ineligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As previously noted, the claims distinguish over the prior cited Kao reference, which only compares a single process parameter and measurement values by more clearly setting forth the multiplicity of the correlations performed.  As such, with the most relevant prior art being the prior cited Kao, Gallatin, and Feng, the claims are allowable over the prior art as a whole.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/              Primary Examiner, Art Unit 2128